Citation Nr: 1135415	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  03-25 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously identified as schizophrenia and depression, to include as due to the Veteran's service-connected acne keloids.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2009, the Board denied entitlement to an acquired psychiatric disorder variously identified as schizophrenia and depression, to include as due to the Veteran's service-connected acne keloids.  The Veteran appealed the case to the U.S. Court of Appeals for Veteran's Claims (Court).  A memorandum decision was issued in December 2010, vacating the Board's July 2009, and remanding the claim to the Board for readjudication consistent with the memorandum decision.

The appeal is REMANDED to the RO.  VA will notify the Appellant if further action is required.

Service connection is in effect for acne keloids of the scalp, face, and neck.  At the time of the prior Board decision, service connection was granted for acne of the scalp, face, and neck, rated 10 percent disabling, and acne of the back, chest, and upper arms, rated 10 percent disabling.  Separate 30 percent ratings were granted by a rating decision while this matter was before the Court.


REMAND

Review of the record reveals that while this matter was pending before the Court, the appellant apparently undertook to reopen the claim at the RO.  Significant development has been undertaken, including receipt of a medical opinion of a medical professional that previously treated the Veteran and additional examination.  RO has not finished adjudication of the reopened claim, nor has full review of this new information been initially taken by the RO.

The record shows that the Veteran underwent a comprehensive VA mental health examination in June 2011, apparently in association with the reopened claim.  The report of this examination is very detailed and reflects the examiner's conclusion that the Veteran's psychiatric diagnoses are paranoid type schizophrenia and depression.  While the examiner specifically addresses the question of whether these conditions are etiology related to active service or to service-connected acne keloids of the scalp, face, neck, back, chest, and upper arms, the report does not adequately address the possibility of aggravation of schizophrenia or depressive symptoms by the Claimant's acne keloids.  In this regard, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  Secondary service connection on the basis of aggravation is also permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the circumstances, further examination is necessary to develop the record on the question of secondary service connection via aggravation.  Especially in view of one opinion on file from an examiner who previously treated the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder should be forwarded to the examiner who conducted the June 2011 VA examination and furnished opinions regarding whether the Veteran's schizophrenia and/or depressive symptoms were of service origin or due to his service connected skin pathology.  (If he is unavailable forward to another similarly situated VA specialist).  

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should offer a detailed response to the following questions:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's schizophrenia and/or depression has been aggravated (permanently made worse beyond the natural progress of the disorder) by the service-connected keloid scars?  

(b)  Is there evidence that the psychiatric impairment, if aggravated, is aggravated by factors other than the service connected disorders.

(c)  If the service connected disorders have aggravated the psychiatric disorder, please indicate, to the extent possible, the amount or degree of aggravation.

If it is determined that the above questions cannot be answered without an additional examination, such examination should be scheduled.

In responding, please comment on the other pertinent evidence on file, including the opinion advanced by Dr. R., at the bottom of Volume 5 of the claims folders.  Please review all pertinent evidence in rendering your opinion.

2.  After completion of the above and any other development the RO may deem necessary, the RO should review the claims file and readjudicate the issues on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


